In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00914-CR
____________

ROSE RUIZ SANCHEZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 209th District Court
Harris County, Texas
Trial Court Cause No. 970341



 
MEMORANDUM  OPINION
               Appellant pleaded guilty to the offense of forgery of a commercial
instrument on March 15, 2004.  In accordance with appellant’s plea bargain
agreement with the State, the trial court deferred adjudication, placed appellant on
community supervision for five years, and assessed a fine of $500.  The State
subsequently filed a motion to adjudicate guilt to which appellant pleaded true with
a plea agreement of confinement for 180 days in state jail and a $500 fine.  The trial
court followed this agreement in pronouncing sentence.  Appellant filed a timely
notice of appeal.
               Rule 25.2(a)(2) of the Texas Rules of Appellate Procedure provides that, in
a plea-bargained case in which the punishment assessed does not exceed the plea
agreement, a defendant may appeal only those matters that were raised by written
motion filed and ruled on before trial, or after obtaining the trial court’s permission
to appeal.  Tex. R. App. P. 25.2(a)(2).
               Appellant pleaded guilty to the charge; she entered into a punishment
agreement with the State when she was adjudged guilty; and the trial court did not
exceed that agreement at sentencing.  This appeal is therefore limited by Rule
25.2(a)(2).  Comb v. State, 101 S.W.3d 724, 725-26 (Tex. App.—Houston [1st Dist.]
2003, no pet.); see also Teel v. State, 104 S.W.3d 266, 267-68 (Tex. App.—Beaumont
2003, no pet.).  The trial court’s certification of defendant’s right of appeal states that
this is a plea-bargained case, and the defendant has no right of appeal.  See Tex. R.
App. P. 25.2(d).
 
               Accordingly, we dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of  Chief Justice Radack, and Justices Keyes and Alcala.
Do not publish.   Tex. R. App. P. 47.2(b).